DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-21, in the reply filed on 2/18/2021 is acknowledged.
Claims 22-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2021.

Priority
The present application is a continuation of US application 16/411,998 (filed 5/14/2019 and issued as patent 10,793,899). The ‘998 application is part of a family of applications that stem from a PCT application filed on 9/28/2009, which claims priority to three provisional applications filed in September and December of 2008.
The effective filing date of the present application is 11/21/2019, which is the filing date of the present application. Priority is not recognized because the claims filed 11/22/2019, after the original filing date, are not supported by the ‘998 application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims filed 11/22/2019 are not supported by the instant specification for the reasons detailed below.

The disclosure is objected to because of the following informalities: The term “hydroxymethylcytosine” is incorrectly spelled as “hydromethylcytosine” in paragraphs 54, 55, 57, 59, 61, 62, 74, 345, 346, 347 and 348. The term “hydroxymethyluracil” is incorrectly spelled as “hydromethyluracil” in paragraph 332. The term “hydroxymethylcytosine” is incorrectly spelled as “hydroxmethylcytosine” in the heading following paragraph 141. 
Appropriate correction is required.

The abstract of the disclosure is objected to because it does not describe the methods of the pending claims. The abstract describes methods that use TET proteins. The pending claims do not involve the use of TET.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The current title is “Selective Oxidation of 5-methylcytosine by TET-family proteins” and the present claims do not require oxidation of nucleic acids or the use of TET proteins.

Claim Interpretation
Claim 11 states the sample is at least a portion of “an extracellular fluid sample”. An “extracellular fluid” interpreted by one of ordinary skill in the art (e.g. scientist, molecular biologist or doctor) in view of the instant specification and as an art recognized term refers to bodily fluids outside of cells and is made up of three components: interstitial fluid; blood plasma and transcellular fluids. Fluids used in vitro techniques that are outside of cells, such as mediums, buffers, supernatants, are considered to be outside of the scope of the term because: 1) they are not bodily fluids; and 2) the instant specification differentiates between extracellular fluids and media in which cells are cultured as examples of a “sample” or a “biological sample” (para. 227). The structure of nucleic acids within extracellular fluid samples is well-known. The size range varies between 150 and 200 bp in length along with a ladder of multimers of those lengths. These fragments are not randomly generated but are the result of cellular pathways that specifically cleave the DNA in such a pattern. Larger molecular fragments from necrotic cells may also be present. Thus, they are structurally different from other types of nucleic acids, such as full length mRNA molecules, intact genomic DNA or circular plasmid DNA.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the present application, on 11/21/2019 claims were submitted with the original filed application. On 11/22/2019, all pending claims were cancelled and new claims were added. These claims are not part of the original filing. The claims are not supported by the original application and/or the priority applications.
The pending claims under examination are drawn to methods requiring:
obtaining a sample that is at least a portion of an extracellular fluid sample that comprises a nucleic acid sequence; and
adding a control sample comprising a nucleic acid sequence having an epigenetically modified base.
The Remarks dated 11/22/2019 assert paragraphs 22, 25, 47, 154, 155, 219, 229, 326, 341 and 419 as providing support for the present claims.
Paragraph 22 of the original filed specification states:


	Paragraph 25 of the original filed specification states:
Accordingly, in one embodiment of the aspects described herein, an antibody or antigen-binding portion thereof that specifically binds to 5-hydroxymethylcytosine is provided. In one embodiment, a hydroxymethyl cytosine-specific antibody, or hydroxymethyl cytosine-specific binding fragment thereof is provided to detect a 5-hydroxymethylcytosine nucleotide. Levels of unmethylated cytosine, methylated cytosine and hydroxymethylcytosine can also be assessed by using proteins that bind CpG, hydroxymethyl-CpG, methyl-CpG, hemi-methylated CpG as probes. Examples of such proteins are known (Ohki et al., EMBO J 1999; 18: 6653-6661; Allen et al., EMBO J 2006; 25: 4503-4512; Arita et al., Nature 2008; doi: 10.1038/nature07249; Avvakumov et al., Nature 2008; doi:10.1038/nature07273). In some embodiments of these aspects, it may be desirable to engineer the antibody or antigen-binding portion thereof to increase its binding affinity or selectivity for the 5-hydroxymethylcytosine target site. In one embodiment, an antibody or antigen-fragment thereof that specifically binds cytosine-5-methylsulfonate is used to detect a 5-hydroxymethylcytosine nucleotide in a sample.

	Paragraph 47 of the original filed specification states:
Figure 6 demonstrates that overexpression of catalytically active TET subfamily proteins leads to decreased staining with a monoclonal antibody directed against 5-methylcytosine. Figure 6 shows the relation between 5-methylcytosine staining and high expression of HA on a per-cell basis using the Cell Profiler program. Figure 6 depicts that the mean intensity of 5-methylcytosine staining decreases in the presence of catalytically active full-length TET1 (FL) or the C+D domains of TET1 (C+D), but not when the catalytic activity is abrogated (FL mut or C+D mut). Figure 6 expresses the 5-methylcytosine staining data of Figure 6B normalized to the levels of the mock transfected sample.

	Paragraph 154 of the original filed specification states:
In some embodiments, the ability of a test inhibitor to inhibit TET family enzymatic activity can be determined using the methods described herein. For example, genomic DNA is isolated from cells treated with one or more test inhibitors of TET family enzymatic activity, such as siRNAs, and undergoes bisulfite treatment as described herein. The presence of less cytosine-5-methylenesulfonate in a sample treated with the test inhibitor(s) of TET family enzymatic activity compared with a sample to which no test inhibitor(s) was added is indicative of the ability of the test inhibitor to inhibit TET family activity.

	Paragraph 155 of the original filed specification states:
In other embodiments, the methods described herein to detect cytosine-5-methylenesulfonate in a sample can be used to test whether a patient having a mutation, single nucleotide polymorphism, or other genetic difference in a TET family member genomic sequence has decreased 5-hydroxymethylcytosine.

	Paragraph 219 of the original filed specification states:
Once identified, such compounds are administered to patients in need of TET family targeted treatment, for example, patients affected with, or at risk for, developing cancer or cancer metastasis. The route of administration may be intravenous (I.V.), intramuscular (I.M.), subcutaneous (S.C.), intradermal (I.D.), intraperitoneal (I.P.), intrathecal (I.T.), intrapleural, intrauterine, rectal, vaginal, topical, intratumor and the like. The compounds of the invention can be administered parenterally by injection or by gradual infusion 

	Paragraph 229 of the original filed specification states:
The term “pluripotent" as used herein refers to a cell with the capacity, under different conditions, to differentiate to more than one differentiated cell type, and preferably to differentiate to cell types characteristic of all three germ cell layers. Pluripotent cells are characterized primarily by their ability to differentiate to more than one cell type, preferably to all three germ layers, using, for example, a nude mouse teratoma formation assay. Pluripotency is also evidenced by the expression of embryonic stem (ES) cell markers, although the preferred test for pluripotency is the demonstration of the capacity to differentiate into cells of each of the three germ layers. In some embodiments, a pluripotent cell is an undifferentiated cell.

	Paragraph 326 of the original filed specification states:
We identified the novel nucleotide produced by TET1 expression as 5-hydroxymethyl-dCMP. We subcloned full-length and C+D TET1 and their mutant versions into a vector containing an cassette in which expression of human CD25 was driven by an internal ribosome entry site (IRES). This strategy allowed identification and sorting of transfected cells that co-expressed TET1 and CD25, and the acquisition of samples from a preparative TLC.

	Paragraph 341 of the original filed specification states:
We used the following methods in our analyses. To perform immunofluorescence, we transfected cells with pEFla expression constructs with HA-epitope N-terminal of full length (FL) TET1 or catalytic domain alone (TET1 CD) or empty vector (mock) for 2 days, as depicted in Figure 13A. Fixed cells were treated with 2N HC1 to denature DNA before co-staining with rabbit anti-HA (Santa Cruz Biotechnology) and mouse anti-5-methylcytosine (Calbiochem) antibodies which were detected using secondary antibodies coupled with Cy2 or Cy3 respectively. Nuclei were stained with DAPI before mounting for fluorescence imaging.

	The original filed specification does not have a paragraph enumerated as paragraph 419.
	The present application published as US 2020/0087716 A1. The following paragraphs are those enumerated based on the published application.

The invention is based, in part, upon identification of a novel and surprising hydroxylase activity for the family of TET proteins, namely TET1, TET2, TET3, and CXXC4, wherein the hydroxylase activity converts the cytosine nucleotide 5-methylcytosine into 5-hydroxymethylcytosine. However, because 5-hydroxymethylcytosine is not recognized either by the 5-methylcytosine binding protein MeCP2 (V. Valinluck, Nucleic Acids Research 32: 4100-4108 (2004)), or specific monoclonal antibodies directed against 5-methylcytosine, novel and inventive methods to detect 5-hydroxymethylcytosine are required.

	Paragraph 25 of the published application states:
Accordingly, in one embodiment of the aspects described herein, an antibody or antigen-binding portion thereof that specifically binds to 5-hydroxymethylcytosine is provided. In one embodiment, a hydroxymethyl cytosine-specific antibody, or hydroxymethyl cytosine-specific binding fragment thereof is provided to detect a 5-hydroxymethylcytosine nucleotide. Levels of unmethylated cytosine, methylated cytosine and hydroxymethylcytosine can also be assessed by using proteins that bind CpG, hydroxymethyl-CpG, methyl-CpG, hemi-methylated CpG as probes. Examples of such proteins are known (Ohki et al., EMBO J 1999; 18: 6653-6661; Allen et al., EMBO J 2006; 25: 4503-4512; Arita et al., Nature 2008; doi:10.1038/nature07249; Avvakumov et al., Nature 2008; doi:10.1038/nature07273). In some embodiments of these aspects, it may be desirable to engineer the antibody or antigen-binding portion thereof to increase its binding affinity or selectivity for the 5-hydroxymethylcytosine target site. In one embodiment, an antibody or antigen-fragment thereof that specifically binds cytosine-5-methylsulfonate is used to detect a 5-hydroxymethylcytosine nucleotide in a sample.

	Paragraph 47 of the published application states:
FIG. 6 demonstrates that overexpression of catalytically active TET subfamily proteins leads to decreased staining with a monoclonal antibody directed against 5-methylcytosine. FIG. 6 shows the relation between 5-methylcytosine staining and high expression of HA on a per-cell basis using the Cell Profiler program. FIG. 6 depicts that the mean intensity of 5-methylcytosine staining decreases in the presence of catalytically active full-length TET1 (FL) or the C+D domains of TET1 (C+D), but not when the catalytic activity is abrogated (FL mut or C+D mut). FIG. 6 expresses the 5-methylcytosine staining data of FIG. 6B normalized to the levels of the mock transfected sample.

	Paragraph 154 of the published application states:
In addition, the methods and compositions described herein generally involve direct detection of 5-methylcytosine and 5-hydroxymethylcytosine nucleotides, with agents that recognize and specifically bind to 5-methylcytosine and 5-hydroxymethylcytosine nucleotides in a nucleic acid sequence. These methods and compositions can be used singly or in combination to determine the hydroxymethylation status of cellular DNA or sequence information. In one embodiment, these methods and compositions can be used to detect 5-hydroxymethylcytosine in cell nuclei for the purposes of immunohistochemistry. In another embodiment, these methods and compositions can be used to immunoprecipitate DNA fragments containing 5-hydroxymethylcytosine from crosslinked DNA by chromatin immunopreciptation (ChIP). The identity of such fragments can then be determined by deep-sequencing (ChlPseq) or by hybridizing the fragments to genomic tiling arrays.

	Paragraph 155 of the published application states:
Accordingly, one embodiment comprises providing an antibody or antigen-binding fragment thereof that specifically binds to 5-hydroxymethylcytosine. The antibody or antigen-binding portion thereof can be contacted with a biological sample under conditions effective to yield a detectable signal if 5-hydroxymethylcytosine is present in the sample, and the antibody or antigen-binding portion thereof binds to the 5-hydroxymethylcytosine. A determination can then be made as to whether the sample yields a 

	Paragraph 219 of the published application states:
"Leukemia" is a cancer of the blood or bone marrow and is characterized by an abnormal proliferation of white blood cells i.e., leukocytes. There are four major classifications of leukemia comprising of Acute lymphoblastic leukemia (ALL), Chronic lymphocytic leukemia (CLL), Acute myelogenous leukemia or acute myeloid leukemia (AML), and Chronic myelogenous leukemia (CML).

	Paragraph 229 of the published application states:
Any formulation or drug delivery system containing the active ingredients required for TET family modulation, suitable for the intended use, as are generally known to those of skill in the art, can be used. Suitable pharmaceutically acceptable carriers for oral, rectal, topical or parenteral (including inhaled, subcutaneous, intraperitoneal, intramuscular and intravenous) administration are known to those of skill in the art. The carrier must be pharmaceutically acceptable in the sense of being compatible with the other ingredients of the formulation and not deleterious to the recipient thereof. As used herein, the terms "pharmaceutically acceptable", "physiologically tolerable" and grammatical variations thereof, as they refer to compositions, carriers, diluents and reagents, are used interchangeably and represent that the materials are capable of administration to or upon a mammal without the production of undesirable physiological effects.

	Paragraph 326 of the published application states:
The conserved features of the TET family of proteins include: (i) the HxD sequence (where x is any amino acid) associated with the extended region after the first strand which chelates Fe(II); (ii) the GG sequence at the beginning of strand 4 which helps in positioning the active site arginine; (iii) the HXs sequence (where s is a small residue) in the penultimate conserved strand, in which the H chelates the Fe(II) and the small residue helps in binding the 2-oxo acid; (iv) the RX5a sequence (where a is an aromatic residue: F,Y,W) in the last conserved strand of the domain. The R in this motif forms a salt bridge with the 2 oxo acid and the aromatic residue helps in position the first metal-chelating histidine. The JBP1/2 family is unified by the presence of a distinctive proline in the N-terminal conserved helix (which might result in a characteristic kink in the first helix of this subfamily) and a conserved aromatic residue (typically part of a sX2F sequence; `s` being a small residue) in the first conserved strand. These observations indicated that TET1, TET2, and TET3, as well as the majority of JBP1/2 homologs from diverse phage, fungal, algal and animal sources, are catalytically-active 20G-Fe(II) oxygenases. We have shown that when the conserved HxD motif is mutated to YxA catalytic activity is eliminated.

	Paragraph 341 of the published application states:
We showed the generation of expression plasmids based on pEF1 and used to express full-length TET1 or its C+D catalytic domain, either wildtype (wt) or mutant (mut), together with an IRES-human CD25 cassette, and we demonstrated that successfully-transfected cells were marked with CD25 expression. The cells were sorted for CD25 expression to enrich for the TET1-expressing cell population, genomic DNA was isolated and subjected to MspI cleavage, treatment with calf intestinal phosphatase (CIP) end-labeling with polynucleotide kinase (PNK), hydrolysis to dNMPs with snake venom phosphodiesterase (SVPD) and DNase I, and thin-layer chromatography. The results of the TLC assay showed that the novel nucleotide ("new spot") is only observed in DNA from cells transfected with the catalytically-active (C+D) fragment of TET1, and not in DNA from cells transfected with empty vector or the catalytically-inactive mutant version of (C+D). FIG. 8 depicts theses experiments as line scans of the labeled spots on the TLC plate, using phosphorimager analysis.


A UDP glucose analog that fosters covalent trapping of the covalent enzyme-DNA intermediate is used as a substrate, such that when DNA is incubated with alpha-glucosyltransferase or beta-glucosyltransferase, any 5-hydroxymethylcytosine containing DNA is tagged with alpha-glucosyltransferase or beta-glucosyltransferase. The DNA either has naturally occurring 5-hydroxymethylcytosine residues or is contacted with one or more catalytically active TET family enzymes, functional TET family derivatives, or TET catalytic fragments to convert 5-methylcytosine to 5-hydroxymethylcytosine. Also, the alpha-glucosyltransferase or beta-glucosyltransferase are created with one or more protein or non-protein tags to facilitate detection or isolation of the covalently linked enzyme-DNA complexes.

	None of the above paragraphs describe the use of an extracellular fluid sample in any context. Similarly, none of the paragraphs describe any sort of “control sample” being added to any type of sample.
	The only mention of an extracellular fluid sample is in paragraph 227 of the original specification, which states:
As used herein the terms "sample" or “biological sample” means any sample, including but not limited to cells, organisms, lysed cells, cellular extracts, nuclear extracts, or components of cells or organisms, extracellular fluid, and media in which cells are cultured.

This passing mention of an “extracellular fluid” does not provide adequate support for the present claim which uses an “extracellular fluid” in a particular manner. 
	The only mention of adding a “control sample” to a sample is in paragraph 413 of the original specification, which states:
Whole genomic DNA is mixed with control DNA, and sheared to a desired size (average around 200 bp). The DNA is subjected to one or more catalytically active TET family enzymes, functional TET family derivatives, or TET catalytic fragments mediated conversion of methylcytosine to 5-hydroxymethylcytosine in the appropriate buffer. DNA is purified on spin column. 5-hydroxymethylcytosine converted DNA is then treated simultaneously with alpha-glucosyltransferase or beta-glucosyltransferase and beta-glucosyl-alpha-glucosyl-transferase enzyme in a UDPG containing buffer. DNA is purified on spin column. Biotinylated BanLec is rocked with gentibiose-containing 5-hydroxymethylcytosine converted DNA. Streptavidin agarose beads will be added. Streptavidin-biotin-BanLec-gentibiose-containing 5-hydroxymethylcytosin -containing DNA complexes are precipitated and washed in buffer, and supernatant containing unmethylated cytosine containing DNA is saved for analysis. The beads are treated with methyl-alpha-mannoside to release the lectin, and glucosidases to cleave the gentiobiosyl residue, and solute is purified over DNA spin column. The purified DNA is subjected to further analysis, such as microarray, direct sequencing, or PCR based assays.

The source of the “whole genomic DNA” in the passage is not defined. But one of skill in the art would not consider an extracellular fluid to be the source, because the mixture of genomic DNA and control DNA are sheared to a desired size. It is well known the 
An internal standard of lambda DNA carrying cytosine methylation at BamHI residues is used to determine efficiency and specificity of 5-hydroxymethylcytosine detection using PCR primer pairs flanking and not flanking BamHI residues in the lambda genome.

If the lambda DNA could be considered a “control sample”, it is noted that this particular type of sample is not representative of the full scope of a control sample that comprises any nucleic acid sequence having any epigenetically modified base. The lambda DNA is only described as having cytosine methylation, which does not support a control sample having any nucleic acid sequence having any epigenetically modified base.
Paragraph 374 of the original specification states:

We designed a strategy of incorporating 5-methylcytosine and 5- hydroxymethylcytosine into designed oligonucleotides. We confirmed that the 5- hydroxymethylcytosine was successfully incorporated into the oligonucleotide using TLC. Analyzing sequencing traces of 5-hydroxymethylcytosine –containing oligonucleotides before and after bisulfite treatment indicated that bisulfite treated 5- hydroxymethylcytosine did not undergo cytosine to thymine transitions. The control cytosine-containing oligonucleotides completely underwent cytosine to thymine conversion. We performed real-time PCR amplification curve of an oligonucleotide containing cytosine, 5-methylcytosine or 5-hydroxymethylcytosine before and after bisulfite treatment. The small lag observed for the bisulfitetreated cytosine oligonucleotide is due, in part, to the fact that after conversion of cytosine to uracil, this oligonucleotide can only be amplified from one of the two strands. We quantified the ACt value from experiments performed.

While control oligonucleotides are described, they are used individually in bisulfite treatment assays and are not disclosed as being added to any other type of sample. There is no indication that applicant contemplated they be added to any other type of sample, let alone one that is a portion of extracellular DNA.
	As whole, the specification does not set forth or reasonably connect the various passages above, such that one would conclude that applicant had possession of the claimed methods.
Claim 11 is not supported by the instant specification as originally filed. Claims 12-21 depend from claim 11 and are rejected for the same reason.

	Claim 12 specifies the “epigenetically modified base is a non-natural epigenetically modified base”. The term “non-natural epigenetically modified base” is not 
	Paragraph 164 of the original specification states:
As defined herein, a “naturally occurring” 5-hydroxymethylcytosine residue is one which is found in a sample in the absence of any external manipulation, or activity. For example, a “naturally occurring 5 hydroxymethylcytosine residue” is one found in an isolated nucleic acid that is present due to normal genomic activities, such as, for example, gene silencing mechanisms.

Paragraph 264 of the original specification states:

siRNA molecules need not be limited to those molecules containing only RNA, but, for example, further encompasses chemically modified nucleotides and non-nucleotides, and also include molecules wherein a ribose sugar molecule is substituted for another sugar molecule or a molecule which performs a similar function. Moreover, a non-natural linkage between nucleotide residues can be used, such as a phosphorothioate linkage. The RNA strand can be derivatized with a reactive functional group of a reporter group, such as a fluorophore. Particularly useful derivatives are modified at a terminus or termini of an RNA strand, typically the 3’ terminus of the sense strand. For example, the 2’-hydroxyl at the 3’ terminus can be readily and selectively derivatizes with a variety of groups.

Paragraph 26 states:

Other useful RNA derivatives incorporate nucleotides having modified carbohydrate moieties, such as 2’0-alkylated residues or 2’-0-methyl ribosyl derivatives and 2’-0-fluoro ribosyl derivatives. The RNA bases may also be modified. Any modified base useful for inhibiting or interfering with the expression of a target sequence may be used. For example, halogenated bases, such as 5-bromouracil and 5-iodouracil can be incorporated. The bases may also be alkylated, for example, 7-methylguanosine can be incorporated in place of a guanosine residue. Non-natural bases that yield successful inhibition can also be incorporated. The most preferred siRNA modifications include 2’-deoxy-2’-fluorouridine or locked nucleic acid (FAN) nucleotides and RNA duplexes containing either phosphodiester or varying numbers of phosphorothioate linkages. Such modifications are known to one skilled in the art and are described, for example, in Braasch et al., Biochemistry, 42: 7967-7975, 2003. Most of the useful modifications to the siRNA molecules can be introduced using chemistries established for antisense oligonucleotide technology. Preferably, the modifications involve minimal 2’-O-methyl modification, preferably excluding such modification. Modifications also preferably exclude modifications of the free 5’-hydroxyl groups of the siRNA. The Examples herein provide specific examples of RNA interfering agents, such as RNAi molecules that effectively target mRNA of a TET family enzyme. In some embodiments of the aspects described herein, examples of siRNA and shRNA sequences that can be used to inhibit TET family activity include, but are not limited to: SEQ ID NO: 36, SEQ ID NO: 37, SEQ ID NO: 40, SEQ ID NO: 41, SEQ ID NO: 48, SEQ ID NO: 49, SEQ ID NO: 52, SEQ ID NO: 53, SEQ ID NO: 70, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 78, SEQ ID NO: 79, SEQ ID NO: 82, SEQ ID NO: 83, SEQ ID NO: 86, SEQ ID NO: 98, and SEQ ID NO: 92.

The passages fail to disclose the use of “non-natural epigenetically modified base” in methods requiring adding a control sample comprising a nucleic acid sequence having a “non-natural epigenetically modified base”. The instant specification does not describe 
	
Claims 14-15 involve steps manipulating and preparing the “sample”. As noted above, the use of the claimed sample and control sample is not supported by the original specification and thus, steps that further process and manipulate the samples are also not supported by the instant specification.

	Claim 16 requires the sample to be obtained from a subject having cancer or suspected of having cancer, which is interpreted as requiring that an extracellular fluid sample is obtained from a subject having cancer or suspected of having cancer. As noted above, the use of an extracellular fluid and a control sample is not supported by the original specification. Thus, any further description of the samples is also not supported by the instant specification.

Claims 17-21 involve steps manipulating and preparing the “sample”. As noted above, the use the claimed sample and control sample is not supported by the original specification and thus, steps that further process and manipulate the samples are also not supported by the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by De Carvalho (WO 2017/190215 A1).
De Carvalho is eligible as prior art in view of the priority documents not providing adequate support for the claimed subject matter and the claims being assigned an effective filing date of 11/22/2019.
Regarding claim 11, De Carvalho teaches obtaining a cell-free DNA sample from plasma and adding methylated DNA, which has epigenetically modified bases, as a “control sample” to the cell-free DNA as filler DNA. See p. 9 and Fig. 2.
Regarding claim 12, De Carvalho teaches the filler DNA is an amplicon (p. 8). Because an amplicon is synthetic DNA not produced naturally (i.e. produced under laboratory conditions), the methylated residues are non-natural, e.g. they are not produced within a cell.
Regarding claim 13, De Carvalho teaches the methylated DNA has methylation of a cytosine (p. 14 and Fig. 1).
Regarding claim 14, De Carvalho teaches denaturing the sample (Fig. 2).
Regarding claim 15, De Carvalho teaches the methods include preparing nucleic acids for high-throughput sequencing (p. 8).
Regarding claim 16, De Carvalho teaches the sample is obtained from cancer patients (p. 7).
Regarding claims 17-20, De Carvalho teaches purifying DNA using antibodies and magnetic beads as solid supports (Fig. 2). De Carvalho teaches the antibody recognizes 5-hydroxymethyl cytosine (p. 11, 38).

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634